Citation Nr: 0725059	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1951 to December 1953 and thereafter on inactive 
duty in the United States Marine Corps Reserves until 
December 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a hearing before the RO in 
March 2006 and the transcript is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2006).

The issues of entitlement to service connection for hearing 
loss, tinnitus, and bronchitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran does not currently have a diagnosed chronic 
headache condition.


CONCLUSION OF LAW

The veteran's alleged chronic headaches were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1131, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
March 2006 letter informed him of how appropriate disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has chronic headaches is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Headaches)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges he currently has chronic headaches as a 
result of an in-service head injury sustained after falling 
in the shower.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The service medical records confirm the veteran was treated 
in August 1952 for a lacerated scalp after the veteran 
slipped and fell in the shower, hitting his head.  The 
laceration was treated and no further complications, 
treatments or diagnoses are noted.  The service medical 
records, including those from the Marine Corps Reserves are 
silent as to any complaints, treatments or diagnoses of 
headaches or any other neurological abnormality.  Although 
there is record of one head injury, the veteran evidently 
fully recovered with no evidence of residuals.  In short, the 
service medical records are devoid of any findings consistent 
with a chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran currently has headaches 
or any other neurological condition related to his in-service 
injury or any other remote incident in service. The Board 
concludes he does not. 

After service, the veteran identified large quantities of 
private treatment records from 2000 to 2006 indicative of 
treatment of various physical conditions.  The records, 
however, are silent as to any complaints, treatments of 
diagnoses of headaches or other neurological abnormality. 

The veteran testified that he first experienced headaches 6 
months after the August 1952 in-service accident and treated 
them with over-the-counter medications or, at times, merely 
tolerated the pain with no treatment.  

While the Board does not doubt the veteran experiences 
headaches, regrettably, no doctor has ever diagnosed him with 
any chronic condition associated with his August 1952 injury 
or any other remote incident of service.  Laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnoses and etiology of 
medical conditions. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). Thus, his statements, without more, do 
not constitute competent favorable evidence. See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Complaints 
of pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

Service connection, first and foremost, requires a medical 
diagnosis of a current condition.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Without such evidence, service 
connection is not warranted.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claims. As such, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.


REMAND

The veteran alleges that his current hearing loss and 
tinnitus are the result of in-service noise exposure being 
around jet aircraft.  Specifically, the veteran alleges he 
was a flying supply man, providing jet parts to mechanics who 
were working on military aircraft.  In regard to his chronic 
bronchitis claim, the veteran alleges he became ill and was 
diagnosed with bronchitis in-service the day after serving 
guard duty on a cold, rainy night.

The veteran's DD-214 confirms the veteran was a stock clerk, 
but does not indicate in what capacity.  The veteran's 
service medical records are silent as to complaints, 
treatment or diagnoses of hearing loss or tinnitus.  The 
records do indicate, however, a 5 day hospitalization in 
October 1953 for acute bronchitis and an upper respiratory 
infection.  A January 1958 record indicates self-reported 
history of frequent colds. 

The Board notes the service records currently in the file do 
not confirm the veteran's alleged in-service noise trauma.  
The RO should make further attempts to verify the exact 
nature of the veteran's MOS.  Specifically, the RO should 
obtain the veteran's personnel records, which will likely 
detail the veteran's assignments.  

After service, the veteran testified that he was fitted for 
hearing aids as early as 1954, although he cannot recall the 
name of the treating doctor.  Post-service treatment records 
also indicate continuous private treatment for various 
respiratory conditions, to include bronchitis.  

Most recently, the veteran was treated by private audiologist 
Dr. Lippy.  Dr. Lippy provided the following opinion in a 
February 2006 statement:

[The veteran] is postoperative bilateral stapedectomies.  
He was around a great deal of noise in the service.  I 
think he has two problems.  One is the otosclerosis and 
the other is a high frequency loss, due to noise 
exposure.

It is unclear whether Dr. Lippy reviewed the veteran's 
service medical records upon rendering his opinion.  During 
his hearing, the veteran candidly testified that he was 
exposed to noise trauma in his post-service occupation at the 
Warrensville Heights Service Department.  It is unclear 
whether this was taken into account by Dr. Lippy upon 
rendering his opinion.

Dr. Lippy also indicated enclosures of two audiograms.  The 
referenced records, however, are not currently in the file.  
It is clear there are private treatment records not currently 
on file that are extremely relevant to the veteran's claims.  
The RO should make an effort to obtain private treatment 
records from Dr. Lippy.  

The veteran has never been afforded VA examinations to 
determine the likely etiology of his conditions and the 
relationship, if any, to his in-service treatment for 
bronchitis or alleged in-service noise exposure.  The pre- 
and post- service medical records are not dispositive, but 
they are enough to raise the possibility that the claimed 
conditions could be related to his in-service noise exposure, 
such as to mandate providing him appropriate examinations for 
his hearing loss, tinnitus and chronic bronchitis.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Lippy. These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to 
provide the veteran's personnel records 
for his entire period of service. Any 
negative responses should be documented 
in the file.

3.  After obtaining the above-referenced 
records, to the extent available, 
schedule the veteran for appropriate VA 
examinations for the claimed conditions 
of bilateral sensorineural hearing loss, 
tinnitus and chronic bronchitis to 
determine the severity and likely 
etiology of any conditions found, 
specifically commenting on the veteran's 
in-service vs. post-service noise 
exposure and in-service treatment for 
bronchitis respectively.

The claims folder must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical evidence, especially the opinion 
rendered by Dr. Lippy. 

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


